43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rickey A. DYE, Plaintiff Appellant,v.J. JORDAN;  W. D. Hutchinson, Defendants Appellees,and A. Winston;  L. McCormick;  K. L. Hall, Defendants.
No. 94-6172.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-93-769-R)
Rickey A. Dye, appellant pro se.
John Adrian Gibney, Jr., Sarah Jane Chittom, David Peter Buehler, Shuford, Rubin & Gibney, Richmond, Va., for Appellees.
E.D.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders of dismissal, summary judgment, and final judgment on jury verdict in favor of Defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Dye v. Jordan, No. CA-93-769-R (E.D. Va.  May 12, Nov. 5, 1992, & Jan. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 With regard to the jury verdict, we find that Dye has failed to establish that there is a substantial question on appeal.  We also find that the evidence contained in the record supports the jury verdict